Citation Nr: 0427056	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  00-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for herniated 
nucleus pulposus, L4-5, postoperative, currently rated 40 
percent disabling.

2.  Entitlement to a rating greater than 30 percent for 
avascular necrosis of the left hip with degenerative changes 
for the period prior to February 21, 2002.

3.  Entitlement to a rating greater than 30 percent for 
status post total left hip replacement for the period 
beginning on April 1, 2003.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
granted an increased rating for the veteran's lumbar spine 
disability, and denied an increased rating for his left hip 
disability.  

By rating action of May 2002, an increased rating of 40 
percent was assigned for the lumbar spine disability.  Also, 
in view of a left hip replacement, the RO assigned a total 
rating of 100 percent beginning on February 21, 2002 with the 
resumption of the 30 percent rating on April 1, 2003.  

The veteran testified before the undersigned Veterans Law 
Judge who conducted a hearing at the RO in June 2004.  At 
that time, the veteran and his representative indicated that 
they wished to continue to the appeal with respect to the 
lumbar spine issue as well as the left hip.

The issues of entitlement to an increased evaluation for 
herniated nucleus pulposus at 4-5 and increased evaluation 
for status post total left hip replacement for the period 
beginning on April 1, 2003 in excess of 30 percent will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

For the period prior to February 21, 2002, the avascular 
necrosis of the left hip with degenerative changes was 
productive of limited motion due to pain, the continued need 
for prescription pain medication, and the use of a cane, 
comparable to fracture of the shaft or anatomical neck of the 
femur with nonunion, without loose motion, weight bearing 
preserved with aid of a brace.  


CONCLUSION OF LAW

For the period prior to February 21, 2002, the criteria for a 
60 percent rating for avascular necrosis of the left hip with 
degenerative changes have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5255 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction did 
not provide the veteran notice of the passage of the VCAA or 
the duty to notify him regarding his claims prior to the 
initial unfavorable agency decision in April 1999, prior to 
the passage of the VCAA.  However, upon review, the Board 
finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claims in a January 2004 letter 
and May 2002 statement of the case and May 2003 and November 
2003 supplemental statements of the case (SSOC).  The VA 
fully notified the veteran of what is required to 
substantiate such claims in these documents.  In addition, 
the SSOCs provided the veteran with a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  The January 2004 duty to assist 
letter notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
There is no indication that the disposition of his claim 
would not have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained all of the relevant VA and private 
treatment records.  There is no indication of any relevant 
records that the RO failed to obtain.  The veteran's various 
communications indicate that he has no additional evidence to 
submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examinations were conducted in 1999 and 2000, and 
the reports are in the claims file.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Rating Greater than 30 Percent for Avascular Necrosis of 
the Left Hip with Degenerative Changes for the Period Prior 
to February 21, 2002

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2003).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

At a June 1994 VA examination, the examiner related the onset 
of the veteran's left hip pain to the use of crutches for 
right ankle surgery.  The examination did not reveal reduced 
abduction and there was radiographic evidence of 
osteoarthritic changes with spurring and sclerosis.  There 
were also findings consistent with synovial 
osteochondromatosis.  Service connection for a left hip 
condition secondary to a service-connected right ankle 
disability was established by a July 1995 rating decision 
which assigned a 10 percent rating effective June 24, 1994.  
Subsequent to the July 1995 decision, the RO received 
hospitalization records from December 1994, and a VA 
physician's opinion regarding the worsening of his condition 
and outlining fusion or total hip replacement as the 
veteran's only surgical options.  Given the findings and 
opinions of record, the RO assigned a temporary total rating 
of 100 percent based on convalescence, with the assignment of 
an increased rating of 30 percent for the period beginning 
February 1, 1995.  The RO advised the veteran of this rating 
and of his procedural and appellate rights, but he did not 
appeal. Thus, the July 1995 decision is final. 

Although a VA examination was conducted in April 1996 and 
there are VA treatment records in May 1996, the veteran did 
not file a claim for increased evaluation until he requested 
reinstatement of full benefits in December 1998.  
Subsequently in May 1999, the veteran filed a claim for 
increase for all his service-connected disabilities.  

A VA examination was conducted in December 1997.  Range of 
motion studies revealed the following: 0 to 125 degrees 
flexion laterally with severe pain and 0 to 135 degrees with 
no pain after fatiguing; 0 to 20 degrees extension with pain, 
0 to 25 degrees passively, and 0 to 20 degrees after 
fatiguing; adduction 0 to 20 degrees with pain, 0 to 25 
degrees passively, and 0 to 20 degrees after fatiguing; 0 to 
30 degrees abduction with pain, 0 to 35 degrees passively, 
and 0 to 35 degrees after fatiguing; 0 to 50 degrees external 
rotation with pain, 0 to 55 degrees passively, and 0 to 50 
degrees after fatiguing; and 0 to 40 degrees internal 
rotation with pain, 0 to 40 degrees passively with pain, and 
0 to 35 degrees with pain after fatiguing.  The examiner 
diagnosed degenerative joint disease changes about the left 
hip with findings compatible with synovial 
osteochondromatosis.  

VA treatment records show treatment for severe osteoarthritis 
of the left hip from 1998 to 2000.  The records also show 
that the veteran's treatment included the use of morphine for 
pain.  

A January 1999 VA examination revealed that all functions of 
the left hip were normal without pain.  The veteran was able 
to flex the hip 0 to 125 degrees actively and passively.  
Extension was 0 to 30 degrees actively, and 0 to 32 degrees 
passively.  Abduction was 0 to 47 degrees actively and 0 to 
48 degrees passively.  Adduction was 0 to 25 degrees actively 
and 0 to 27 degrees passively.  External and internal 
rotations were normal at 0 to 60 degrees for external 
rotation and 0 to 40 degrees for internal rotation actively 
and passively, without pain.  The veteran's gait shows that 
he limps on the left leg and demonstrated an ability to walk 
on his heels, toes, and outsides of his feet with pain in the 
left hip and right ankle.  Light touch was decreased in the 
left thigh, calf and foot.  Pain was decreased throughout the 
entire left leg and foot.  Lower extremity strength was 
normal.  The examiner diagnosed degenerative joint disease 
changes confirmed by x-ray with synovial osteochondromatosis.  
The examiner commented that the veteran had adjusted to his 
pain with remarkable success.  

At a June 2000 VA examination, it was noted that the veteran 
had started taking morphine as the Percocet stopped working.  
Also, the veteran needed a cane to walk secondary to constant 
hip pain.  The hip pain would wake the veteran up while he 
was sleeping.  The examiner observed that the veteran looked 
in pain was he got up, and that he had difficulty standing.  
The left hip was painful to palpation and there was crepitus.  
Left hip flexion was 80 degrees, abduction 25 degrees and 
adduction 0 to 25 degrees, all with pain.  He could not walk 
on his heels, toes, or outsides of his feet.  The examiner 
diagnosed degenerative joint disease.  

VA records show that the veteran was seen in September 2001 
and at that time, his gait was antalgic and there was groin 
pain with range of motion.  Also, there was marked limited 
range of motion.  X-rays revealed a cystic lesion of the 
femoral head, loose bodies, and did not show signs of Perthes 
or slipped epiphysis.  When seen in January 2002, there was 
pain with extreme ranges of motion.  Hip replacement surgery 
was discussed and the veteran stated that he wished to 
undergo the surgery because of the severity of the pain 
interfered with his daily activities.  On February 21, 2002, 
the veteran was admitted for left hip replacement surgery.

Prior to the veteran's surgery of February 2002, his left hip 
was rated 30 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5255, which contemplates 
impairment of the femur.  A 30 percent rating is assigned for 
malunion of the femur with marked knee or hip disability.  A 
higher rating of 60 percent is assigned for fracture of the 
surgical neck of the femur with false joint.  A 60 percent 
rating is also assigned for fracture of the shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, weight bearing preserved with aid of a brace.  A 
maximum rating of 80 percent is assigned for fracture of 
shaft or anatomical neck of the femur with nonunion, with 
loose motion.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2003).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Moreover, it has been held that consideration of 
functional loss due to pain is not required when the current 
rating is the maximum disability rating available for 
limitation of motion.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  As the veteran is not in receipt of the 
maximum schedular evaluation under all applicable Diagnostic 
Codes involving limitation of motion, the factors of DeLuca 
are for application.  

Clearly, the veteran's eventual need to use morphine for pain 
and opting for surgical intervention, demonstrates that the 
left hip disability became progressively worse since the 
assignment of a 30 percent rating.  Also, the clinical 
findings of record are consistent with regard to showing 
limited motion.  For instance, 38 C.F.R. § 4.71a, Plate II 
shows that a normal range of hip flexion is 0 to 125 degrees, 
but the recorded findings show only one instance of 125 
degrees of flexion and more instances of flexion limited to 
70 and 80 degrees.  Further, normal abduction under Plate II 
is shown as 0 to 45 degrees, and the majority of abduction 
ranges have been 25 to 30 degrees, with several instances 
indicating 45 degrees.  Given the examiners' observations of 
painful motion on range of motion testing and veteran's 
ongoing complaints of pain, it is clear that pain limits the 
veteran's left hip function.  As noted on the VA examination 
of June 2000, the veteran started using a cane.  This would 
indicate that weight bearing had become a problem, which is 
comparable to weight bearing preserved with aid of brace as 
required for a higher rating under Diagnostic Code 5255.  
Therefore, the collective evidence indicates that the 
disability picture presented approximates the criteria for a 
higher rating under Diagnostic Code 5255.  38 C.F.R. § 4.7 
(2003).

Although the Board has determined that a higher rating of 60 
percent is warranted under Diagnostic Code 5255, the evidence 
does not show that the maximum rating of 80 percent is 
warranted.  The manifestations related to the service-
connected disability at issue are not represented in the 
criteria used to assign a rating of 80 percent under 
Diagnostic Code 5255.  Therefore, when applying Diagnostic 
Code 5255, there is not a question as to whether a 60 percent 
or 80 percent rating should be assigned.  38 C.F.R. § 4.7 
(2003).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5255, do not provide a basis to assign an evaluation higher 
than the 60 percent rating assigned by this decision.  

Here, there is evidence that the veteran's left hip 
disability includes osteoarthritis.  Diagnostic Code 5003 
contemplates osteoarthritis, and provides for rating the 
disability on the limitation of the part affected.  
Diagnostic Code 5250 contemplates hip ankylosis.  Given the 
ranges of motion recorded in the medical examination and 
treatment reports in the claims file, as well as the more 
recent assessments regarding the degree of left hip function 
and motion, the disability at issue does not involve 
ankylosis, and any limitation demonstrated has not been 
described as comparable to ankylosis.  

An 80 percent rating is assigned under Diagnostic Code 5254 
for hip flail joint.  However, there is no medical evidence 
of flail joint and therefore, application of this code would 
be inappropriate.

The above determination is based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2003).  

Ratings shall be based as  far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station  submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected  disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or  unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

Essentially the veteran asserts that the left hip disability 
is productive of pain and limited motion.  Clearly, the 60 
percent rating assigned for the left hip disability 
contemplates a level of interference with employment 
associated with the degree of disability demonstrated.  
However, for the period at issue, there is not indication 
that the veteran's left hip disability results in any greater 
degree of interference with employment.  In an August 1995 
letter, the veteran's physician recommended that the veteran 
not return to work since a sedentary position was not 
available to him.  However, a review of the VA examination 
reports, including those dated after August 1995, indicates 
that the veteran was able to maintain employment.  Hence, the 
Board finds that marked interference with employment (i.e., 
beyond that contemplated in the assigned rating) is not 
shown.  Additionally, the record consists of treatment 
reports and VA examination reports that include findings 
regarding the symptoms and manifestations of the veteran's 
left hip disability.  Although he had undergone surgery in 
2002, the records do not indicate or contain references to 
frequent hospitalization for treatment.  Moreover, for the 
period at issue, the left hip disability is not otherwise 
shown to render impractical the application of the regular 
schedular standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In determining whether a higher evaluation is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence supports an increased 
evaluation of 60 percent.


ORDER

Entitlement to a 60 percent rating for avascular necrosis of 
the left hip with degenerative changes for the period prior 
to February 21, 2002 has been established, and the appeal is 
granted.

REMAND

As discussed, the veteran underwent left hip replacement 
surgery on February 21, 2002, and a temporary total rating 
was assigned with the resumption of a 30 percent rating as of 
April 1, 2003.  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5054, a rating of 100 percent is assigned for one year 
following implantation of prosthesis.  A 90 percent rating is 
assigned following implantation of prosthesis with painful 
motion or weakness such as to require the use of crutches.  A 
70 percent rating is assigned for markedly severe residual 
weakness, pain or limitation of motion following implantation 
of prosthesis.  Moderately severe residuals of weakness, 
pain, or limitation of motion is rated 50 percent disabling, 
and 30 percent is the minimum rating.  

During the hearing in June 2004, the veteran and his 
representative raised questions regarding the adequacy of his 
most recent VA examination of March 2003.  A review of the 
report does show that the examination contains insufficient 
information to be considered responsive to the provisions of 
38 C.F.R.§§ 4.40 and 4.45 as required by the decision of the 
Court in DeLuca v. Brown, 8 Vet. App. 202 (1995).

Additionally, the veteran indicated that he wished to 
continue his appeal as to his back disability.  The last 
examination for his lumbar spine disability was in June 2000, 
over 4 years ago.  Furthermore, on August 26, 2003, the 
rating criteria for all spinal disabilities were revised and 
published in the Federal Register.  See 66 Fed. Reg. 51454-
51458 (Sep 26, 2003) (to be codified as amended at 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5235 to 5243).  The revised 
rating criteria provide a general rating formula for 
evaluating spinal impairment, including lumbar strain, that 
provides for separate evaluations of neurological impairments 
attributable to the spinal disorder, among other changes.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The AMC should contact the veteran, 
and request that he identify any health 
care provider that treated him recently 
for his left hip disability since his 
surgery in February 2002.  Based on his 
response, the AMC should attempt to 
procure copies of all records that have 
not previously been obtained from 
identified treatment sources, including 
VA treatment records dated subsequent to 
the February 2002 surgery.  All attempts 
to secure this evidence must be 
documented in the claims folder by the 
AMC.  If, after making reasonable efforts 
to obtain named records the AMC is unable 
to secure same, the AMC must notify the 
veteran and (a) identify the specific 
records the AMC is unable to obtain; (b) 
briefly explain the efforts that the AMC 
made to obtain those records; and (c) 
describe any further action to be taken 
by the AMC with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

3.  After completion of #1-2 above, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his left hip 
arthroplasty and residuals and his 
herniated nucleus pulposus at L4-5.  The 
VA physician should be provided with the 
claims file, a copy of this remand, and 
copies of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and 38 C.F.R. § 4.71a, Diagnostic Codes 
5054, 5235-5243, and 5250-5255.  All 
findings, opinions and bases therefore 
should be set forth in detail.  The 
examiner should state the findings in 
terms consistent with the applicable 
criteria. The examination should include 
complete observations of the range of 
motion of the affected areas.  All 
findings should be reported.  The 
examiner should determine whether the 
left hip exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disabilities; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional ranges 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The orthopedic examiner 
should be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
repeated use over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional ranges of motion loss due to 
pain on use or during flare-ups.  The 
examiner should also record any objective 
displays of pain.  The examiner should 
identify manifestations of the veteran's 
service- connected disabilities and 
distinguish those manifestations from any 
coexisting nonservice-connected 
disabilities.  Such tests as the 
examining physician deems necessary 
should be performed.  The report should 
explicitly reflect the review by the 
physician of all pertinent information in 
the claims folder, and should include a 
complete rationale for all opinions 
expressed.  The examination report should 
be typed.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

5.  After undertaking the above actions, 
the AMC should readjudicate the claim in 
light of DeLuca v. Brown, 8 Vet. App. 202 
(1995), and consideration should be given 
to the provisions of 38 C.F.R. 
§§ 3.321(b), 4.40, 4.45.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case that includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decisions.  The veteran and his 
representative should be afforded an 
appropriate time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



